MEMORANDUM **
Charles Ferrante appeals the order of the district affirming the Commissioner’s decision that Ferrante is not eligible for Disability Insurance or Social Security Insurance benefits. We affirm.
Although failure to seek treatment for alleged depression does not constitute a legitimate reason to reject a diagnosis of depression, Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir.1996), substantial evidence supports the ALJ’s decision not to credit Dr. Doss’s opinion. The ALJ rejected Dr. Doss’s opinion of Ferrante’s mental limitations for the specific and legitimate reason that it was based on Ferrante’s being worn down emotionally, which is not a clinical finding. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989). The ALJ could also find that Ferrante’s daily activities undermined Dr. Doss’s conclusion that Ferrante cannot handle stress or social interaction. See Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.2001) (rejecting medical opinion because proffered limitations were inconsistent -with “the level of activity that Rollins engaged in by maintaining a household and raising two young children, with no significant assistance from her ex husband”); cf. Benecke v. Barnhart, 379 F.3d 587, 594 (9th *414Cir.2004) (indicating that the Commissioner cannot rely on a claimant’s limited activities of daily living to demonstrate the ability to sustain work activity).
While Dr. Goren’s explanation for his opinion is thin and this weighs against accepting it, see Social Security Ruling 96-6p, available at 1996 WL 374180, nevertheless it is supported by the mental status and daily status examinations as well as Ferrante’s GAF score, together with other evidence discussed by the ALJ.
Given this disposition, Ferrante’s request for remand for determination of benefits or further proceedings is moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.